—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Goldstein, J.), both rendered October 23, 1990, convicting him of (1) robbery in the first degree under Indictment No. 16050/89, and (2) grand larceny in the fourth degree under Indictment No. 140/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant argues that his plea allocution under Indictment No. 16050/89 failed to establish that, at the time of his admitted participation in the robbery of the victim, he was "armed with a deadly weapon” (Penal Law § 160.15 [2]). This contention is not reviewable as a question of law, because the defendant did not move to withdraw his plea on this ground prior to the imposition of sentence (see, e.g., People v Mackey, 77 NY2d 846; People v Pellegrino, 60 NY2d 636; People v Coombs, 138 AD2d 619; People v Kruger, 132 AD2d 624; People v Andre, 132 AD2d 560; see also, People v Batts, 186 AD2d 208; cf., People v Lopez, 71 NY2d 662), and we decline to *513review this contention in the exercise of our interest of justice jurisdiction. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.